NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT

JOHN HASKELL, an individual, PCP                 )
GROUP, LLC, a Florida limited liability          )
company, and CHARLES ARANA, an                   )
individual,                                          )
            Petitioners,                         )
                                                 )
v.                                               )       Case No. 2D17-5060
                                                 )
UNNI HASKELL, an individual,                     )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed May 25, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Amy M. Williams,
Judge.

William P. Cassidy, Jr. and Nicole Deese
Newlon of Johnson & Cassidy, P.A.,
Tampa, for Appellants.

Richard C. Alvarez and Eric R. Maier of
Older Lundy & Alvarez, Tampa, for
Appellee.


PER CURIAM.


              Dismissed.


VILLANTI, CRENSHAW, and BLACK, JJ., Concur.